—Appeal by the defendant from two judgments of the Supreme Court, Kings County (Beldock, J.), both rendered October 24, 1990, convicting him of (1) robbery in the second degree (three counts) under Indictment No. 10241/89, upon a jury verdict, and (2) criminal possession of a weapon in the third degree under Indictment No. 1496/90, upon his plea of guilty, and imposing sentences. The appeal under Indictment No. 1496/90 brings up for review the denial, after a hearing (Grajales, J.), of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgments are affirmed.
The defendant’s decision to discard a gun during a pursuit by the police was not a spontaneous reaction to the police action, but was an independent act involving a calculated risk (see, People v Boodle, 47 NY2d 398, cert denied 444 US 969; *769People v Stewart, 174 AD2d 769; People v Williams, 137 AD2d 568; People v Martin, 140 AD2d 632; People v Perez, 123 AD2d 791).
We have considered the defendant’s remaining contention and find it to be without merit. Sullivan, J. P., O’Brien, Pizzuto and Santucci, JJ., concur.